Citation Nr: 0030836	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, the appellant's spouse, and T. C.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1943 to May 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Attached to VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, received in December 
1997, was VA From 21-4138, Statement in Support of Claim, in 
which the veteran claimed not only a total rating based on 
individual unemployability due to service-connected 
disabilities but also an increased rating for his service-
connected anxiety disorder.  However, the claim for an 
increased rating for his service-connected anxiety disorder 
has not been adjudicated by the RO and, thus, is not 
developed for appellate adjudication.  This claim is referred 
to the RO.  


FINDINGS OF FACT

1.  The veteran reports that he was last employed full-time 
in 1979 and received a disability retirement due, at least in 
part, to his then service-connected arthritis of the left 
knee and has received Social Security disability benefits 
since November 1982 due to multiple orthopedic disabilities, 
including those of his knees.  

2.  The veteran had a right knee replacement in 1994 and a 
left knee replacement in 1999.  

3.  The veteran is service-connected for post operative 
residuals of a left knee replacement, rated 30 percent 
disabling; for post operative residuals of a right knee 
replacement, rated 30 percent disabling; and for an anxiety 
disorder, also rated 30 percent disabling.  After addition of 
5.1 percent for the bilateral factor, the combined disability 
rating is 70 percent.  

4.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.  


CONCLUSION OF LAW

The extraschedular criteria for a total schedular rating 
based on the inability to secure or follow a substantially 
gainful occupation have been met.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.16(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2000).  The Board notes that the regulations for total 
rating claims were amended in November 1996.  38 C.F.R. 
§ 4.16(a) remained unchanged and states that "[t]otal 
disability ratings for compensation may be assigned, where 
the scheduler rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities: Provided That . . . 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more."  38 C.F.R. § 4.16(a) (2000).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993) it was stated 
that: 

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record 
reflect some factor which takes the claimant's 
case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15 [] The sole fact that a 
claimant is unemployed is not enough.  A high 
rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran 
is capable of performing the physical and mental 
acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. 
§ 4.16(a). 

Id. at 363.

In this case, the schedular criteria pursuant to 38 C.F.R. 
§ 4.16(a), have not been met.  The veteran does not have a 
single disability rated 60 percent or more, and while his 
combined disability rating is 70 percent all of his service-
connected disabilities are rated as 30 percent disabling and 
no more.  Thus, he does not meet the criteria of 38 C.F.R. 
§ 4.16(a).

However, 38 C.F.R. § 4.16(b) provides that:

[A]ll veterans who are unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all 
cases of veterans who are unemployable by reason 
of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 
paragraph (a) of this section.  

Id. 

Moreover, 38 C.F.R. § 4.18 provides that consideration should 
be given to the nature of the veteran's past employment and 
the reason for termination thereof.  

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, received in December 1997 the 
veteran reported that he had last worked on a full time basis 
in December 1978 as a plumber.  He related having three (3) 
years of high school education.  

Records from the Social Security Administration reflect that 
a November 1982 memorandum by an Administrative Law Judge 
(ALJ) states that the veteran had completed 9 grades of 
schooling and had worked for 25 years, until December 1979 as 
a plumber and foreman.  His job required that he be on his 
feet all day, lifting and carrying machines and tools 
weighing up to 100 pounds.  The veteran had testified that he 
had stopped working due to worsening arthritis which affected 
his left ankle, knee, and hip.  The ALJ concluded from 
treating and consulting sources that the veteran had a 
significant orthopedic impairment which reduced his 
functional capacity so that he was no longer able to perform 
at greater than a sedentary level of exertion.  A vocational 
expert had testified that the veteran had acquired various 
technical skills but these were only transferable to jobs 
requiring heavy physical exertion and that there were no jobs 
to which he could transfer his skills due to his restriction 
in standing and walking.  The ALJ found that the veteran was 
disabled as of December 1979.  

There is nothing in the record which indicates that the 
veteran has acquired any additional technical, vocational or 
employment skills since the November 1982 memorandum.  
Rather, at the April 1999 RO hearing the veteran testified 
that he had no other skill than being a plumber and had no 
office skills (page 8).  

At the time of the most recent VA psychiatric examination for 
rating purposes in February 1998 it was indicated that the 
veteran's psychiatric symptoms had been relatively stable 
over the past 2 or 3 years.  He had some difficulty from mild 
exacerbations of his psychiatric disorder.  He had some 
difficulty with his employability but this was due to his 
physical condition.  

On VA examination of the veteran's joints in January 1998 the 
examiner opined that from an orthopedic standpoint the 
veteran could work full time performing light duty with 
restrictions of no extended walking or standing, no climbing, 
and no kneeling.  It was noted, however, that the veteran was 
73 years of age and had an anxiety disorder.  He had no 
resting pain and could walk around well enough without 
limiting his activities of daily living and community 
ambulation.  

The veteran testified at the April 1999 RO hearing that he 
had 1 1/2 years of high school education and could not find or 
retain employment as a plumber because of his disorders of 
the knees and his 75 years of age (pages 7 and 10).  

However, 38 C.F.R. § 4.19 provides that: 

Age may not be considered as a factor in evaluating 
service-connected disability; and unemployability, in 
service-connected claims, associated with advancing age 
or intercurrent disability, may not be used as a basis 
for a total disability rating.  Age, as such, is a 
factor only in evaluations of disability not resulting 
from service, i.e., for the purposes of pension. 

The veteran also testified that his knees were unstable (page 
7) and that he could not kneel down or climb ladders due to 
his knee disorders (page 8).  He could not walk more than one 
block without having knee pain and, thus, used an electric 
cart whenever he had to cover any extended distance (page 6).  

More recently, a March 1999 VA outpatient treatment (VAOPT) 
record reflects that a VA physician reported that the veteran 
continued to have significant psychiatric symptoms as well as 
severe degenerative joint disease and that he was 
unemployable.  

Also on file is letter of April 1999 from a VA correspondence 
clerk stating that the veteran had been seen by his primary 
care provider and that that physician had entered into the 
veteran's medical record the statement that the veteran 
"continues to be unemployable because of health reasons 
(degenerative arthritis)."  

Thus, while a VA examiner opined that the veteran was capable 
of gainful employment, provided significant limitations were 
imposed, the most recent opinions state unequivocally that 
the veteran is unemployable and it is clear that all of these 
opinions considered only the veteran's service-connected 
disabilities and did not consider his age.  

Under 38 U.S.C. § 5107(b) when, after considering all 
information and lay and medical evidence of record, there is 
an approximate balance of positive and negative evidence as 
to any material issue, VA shall give the claimant the benefit 
of the doubt.  

Here, of the three VA opinions, two are favorable and 
coincide with the conclusion reached years earlier by an ALJ.  
While the ALJ considered the adverse impact upon 
employability of multiple nonservice-connected disorders, it 
is also clear that the service-connected knee disorders have 
worsened since that time.  Indeed, the service-connected knee 
disorders are now so severe that the veteran has had to have 
each natural knee joint replaced.  

Given the veteran's limited education, employment history, 
and occupational skills it is the judgment of the Board, with 
all doubt resolved favorably, that the veteran's service-
connected disabilities preclude gainful employment.  
Accordingly, a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  


ORDER

An extraschedular total rating based on individual 
unemployability due to service-connected disabilities is 
granted. 


		
	Sandra L. Smith
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

